                                                                       JS-6
 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11 BELLA + CANVAS, LLC, a California              Case No. CV 19-5028-GW-GJSx
   limited liability company,
12
                 Plaintiff,                       ORDER GRANTING STIPULATED
13                                                REQUEST FOR DISMISSAL WITH
         vs.                                      PREJUDICE
14
   IMELDA WOODSIDE, an individual,
15 and DOES 1 through 10;
16                          Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

     2835/102185-0117
     14723191 1 a02/11/20
 1             Having ordered Plaintiff Bella + Canvas, LLC (“Plaintiff”) and Defendant
 2 Imelda G. Woodside (“Defendant”) (with Plaintiff, the “Parties”) to show cause
 3 regarding settlement (Dkt. 32), and having considered the Parties’ Stipulated
 4 Request for Dismissal with Prejudice (“Stipulated Request”) (Dkt. 33),
 5             THE COURT HEREBY ORDERS AS FOLLOWS:
 6             1.           The Parties’ Stipulated Request is GRANTED;
 7             2.           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court
 8 hereby dismisses all of the claims, counterclaims and defenses asserted in this action
 9 with prejudice, all Parties to bear their own costs and fees;
10             3.           The Court retain jurisdiction subsequent to this dismissal for the
11 purpose of enforcing the Parties’ settlement agreement; and
12             4.           The hearing set for February 27, 2020 at 8:30 a.m. to show cause
13 regarding settlement is hereby vacated and taken off-calendar.
14
15             IT IS SO ORDERED.
16
17 Dated: February 11, 2020                              __________________________________
18                                                       Hon. George H. Wu
                                                         United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                                         [PROPOSED] ORDER GRANTING
     2835/102185-0117
                                                                   STIPULATED REQUEST FOR DISMISSAL
     14723191 1 a02/11/20                                -1-                         WITH PREJUDICE
